In an action, inter alia, to recover expenses incurred in connection with a joint venture agreement and several leases, defendant appeals from a judgment of the Supreme Court, Nassau County, entered June 7, 1976, which is in favor of plaintiff-respondent and against it, after a nonjury trial. Judgment affirmed, with costs. The record amply supports the determination of the trial court that the letter agreement dated May 6, 1974 clearly and unambiguously provided for payment of the expenses sought. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.